Electronically Filed
                                                         Supreme Court
                                                         SCWC-29036
                                                         22-MAY-2015
                           SCWC-29036                    11:28 AM

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


            BENJAMIN PAUL KEKONA and TAMAE M. KEKONA,
                Petitioners/Plaintiffs-Appellees,

                               vs.

                     MICHAEL BORNEMANN, M.D.,
                 Respondent/Defendant-Appellant,

                               and

       PAZ FENG ABASTILLAS, also known as PAZ A. RICHTER;
 ROBERT A. SMITH, personally; ROBERT A. SMITH, Attorney at Law,
          a Law Corporation; STANDARD MANAGEMENT, INC.;
        U.S. BANCORP MORTGAGE COMPANY, an Oregon company;
                     Respondents/Defendants.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (ICA NO. 29036; CIV. NO. 93-3974)

            ORDER DENYING MOTION FOR RECONSIDERATION
  (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,
   and Circuit Judge Trader, in place of Acoba, J., recused)

          Upon consideration of Respondent/Defendant-Appellant’s
motion for reconsideration of the opinion filed on April 24,
2015, and the record herein,
          IT IS HEREBY ORDERED that the motion is denied.
          DATED: Honolulu, Hawai#i, May 22, 2015.
Peter Van Name Esser                 /s/ Mark E. Recktenwald
for respondent
                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack

                                     /s/ Rom A. Trader